Motion to vacate order of disbarment. [See 258 App. Div. 1085.] The Brooklyn Bar Association presented a petition to this court in which it is alleged that respondent had been guilty of subornation of perjury in that he had procured one Peter Mazzola to testify falsely in an action in the Supreme Court. The Association requested this court to inquire by an official referee into the guilt of respondent. An order was made accordingly and an official referee was appointed to hear and report. The order provided for notice to respondent, who was permitted to participate. Copies of the petition and order were served on respondent, who appeared before the official referee by counsel and filed an answer in which he denied the subornation of perjury and demanded that the petition and the charges against him be dismissed. The hearing proceeded before the official referee and a large number of witnesses were called by petitioner and by respondent. They were examined and cross-examined at length. Respondent testified in his own behalf. There was a trial of the issue as to whether or not respondent had suborned said Mazzola. Nearly 1,200 pages of testimony were taken, after which briefs were submitted by petitioner and respondent. At the end of his brief respondent stated: “ For the foregoing reasons, the charges should be dismissed.” The official referee filed a report finding respondent guilty of subornation of perjury and recommending disbarment. The report of the official referee was presented to this court by the Brooklyn Bar Association for confirmation, respondent appearing in opposition. Learned counsel for respondent, after calling attention to the procedure, stated, in effect, that no question was raised with respect thereof. Thereupon he argued on the merits. The motion to vacate is denied. (Matter of -, an Attorney, 86 N. Y. 563.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. [See ante, p. 726; post, p. 833 and p. 889.]